





Exhibit 10.11
ACTION OF THE
ADMINISTRATIVE COMMITTEE OF THE FARMER BROS. CO.
QUALIFIED EMPLOYEE RETIREMENT PLANS


Farmer Bros. Co. Amended and Restated Employee Stock Ownership Plan


The undersigned members of the Administrative Committee, having the authority to
act on the matter set forth below, hereby approve the following:


WHEREAS, Section 12.01 of the Farmer Bros. Co. Amended and Restated Employee
Stock Ownership Plan (the “Plan”) permits amendments to the Plan from time to
time;


WHEREAS, this Committee previously amended Section 6.01 of the Plan to add a
subsection (c) that provides for full vesting of the Accounts of certain Plan
Members who are terminated from employment in connection with the Company’s
closure of its corporate headquarters and nearby manufacturing/distribution
facilities, and the Committee now desires clarify the language of subsection
(c); and


WHEREAS, this Committee now deems it appropriate to amend Section 6.01 of the
Plan to add a subsection (d) that provides for full vesting of the Accounts of
Plan Members who are terminated from employment in connection with a
reduction-in-force at a Company facility.


NOW, THEREFORE, BE IT RESOLVED, that Section 6.01 of the Plan is hereby amended
effective as of January 1, 2015, to read as follows:


“6.01    Vesting


(a)
A Member shall be fully vested in, and have a nonforfeitable right to, his/her
Account upon completion of five years of Vesting Service;



(b)
A Member shall be fully vested in, and have a nonforfeitable right to, his/her
Account upon death, Disability, or the later of the attainment of his/her 55th
birthday or the tenth anniversary of the date he/she becomes a Member;



(c)
A Member (1) whose Severance Date occurs on or after January 1, 2015, in
connection with the Company’s closure of its corporate headquarters and
manufacturing/distribution facilities located in Torrance, California, and (2)
who works with the Company until the termination date for the Member set by the
Company, shall be fully vested in, and have a nonforfeitable right to, his/her
Account as of his/her Severance Date; and



(d)
A Member (1) whose Severance Date occurs on or after January 1, 2015, in
connection with a reduction-in-force at a Company facility which
reduction-in-force has been designated by the Committee as eligible for the
accelerated vesting provided under this Section 6.01(d), (2) for whom such
reduction-in-force is the sole cause of his/her termination of employment, and
(3) who works at such facility until the termination date for the Member set by
the Company, shall be fully vested in, and have a nonforfeitable right to,
his/her Account as of his/her Severance Date.”



BE IT FURTHER RESOLVED, that the appropriate officers of the Company, and the
individuals who have been properly delegated authority for the administration of
the Plan, are hereby authorized to do such other things as may be necessary or
advisable to give effect to the foregoing resolution.


Dated: August 21, 2015




    /s/ Marti Gonzalez_____ ____
Title: V.P. Human Resources_____




   /s/_Rene E. Peth________________
Title: V.P. Corporate Controller_______
 
 




    /s/ Mark J. Nelson____________
Title: Treasurer & CFO___________




   /s/ Thomas J. Mattei, Jr.__________
Title: General Counsel_____________










-1-    